11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re R. Wayne Johnson
                        No. 11-04-00177-CV – Original Mandamus Proceeding
 
            R. Wayne Johnson has filed in this court a pro se petition for writ of mandamus and a pro se
motion to proceed without costs.  The motion to proceed without costs is granted.
            Johnson seeks a writ of mandamus from this court directing the 70th District Court to set
aside its order signed June 1, 2004, dismissing as frivolous Johnson’s petition for temporary
injunction.  Johnson has failed to invoke the original jurisdiction of this court.  See TEX. CIV.
PRAC. & REM. CODE ANN. § 14.01 et seq.  (Vernon 2002);  TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014 (Vernon Supp. 2004); & TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004).
            The petition is denied.
 
                                                                                    PER CURIAM
 
July 15, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.